Citation Nr: 0115455	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 9, 1998, for 
the grant of a 40 percent rating for residuals of a low back 
strain with deep back muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1987 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  A November 1998 rating decision deferred 
consideration of the earliest effective date assignable 
pending receipt of VA medical evidence.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  On April 9, 1998, the veteran filed a reopened claim for 
an increased rating for his service-connected low back 
disability.

3.  A private medical notation dated June 29, 1997, provides 
initial clinical demonstration, within the rating period on 
appeal, that the service-connected residuals of chronic low 
back strain with deep back muscle atrophy increased in 
severity and met the criteria for a 40 percent rating.  


CONCLUSION OF LAW

The criteria for an effective date of June 29, 1997, for the 
grant of a 40 percent rating for residuals of chronic low 
back strain with deep back muscle atrophy have been met.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant 
information and evidence pertaining to this claim have been 
properly and sufficiently developed.  On November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and VA and non-VA outpatient 
treatment and medical reports have been obtained.  The 
veteran has not identified any outstanding medical evidence. 

Since the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran seeks an effective date prior to April 9, 1998.  
He maintains that the effective date should "go back to 4-1-
92 when records were transferred to Saginaw," or March 1996 
based on VA clinical records.  (See VA Form 9, Appeal to 
Board of Veterans' Appeals, dated and received in May 2000.)  
The veteran's service-connected low back disability is 
currently rated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000), effective from April 9, 
1998.  That rating provision, in part, provides that a 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above-noted manifestations with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position. 

For effective dates, VA law provide that unless specifically 
provided otherwise, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  
A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2000).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the VA may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2000); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
see also 38 C.F.R. § 3.157 (2000) (report of examination or 
hospitalization may serve as a claim for increase or reopen).  
Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed . Cir. 1998).  Therefore, before VA can adjudicate 
an original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

By history, in February 1989, the RO granted service 
connection for a chronic lumbar strain, rated as 10 percent 
disabling effective from June 2, 1988.  Notice of the 
determination was issued in March 1989.  No appeal was taken 
from that determination.  As such, it became final in March 
1990.  38 U.S.C.A. § 7105 (West 1991).

The veteran failed to report for a routine VA examination to 
determine if service-connected lumbar strain had improved.  
As such, payment of compensation benefits was stopped 
effective February 1, 1991.

In June 1991, the RO increased the rating to 20 percent, 
effective March 19, 1991, based on the evidence then of 
record, including a report of  a May 1991 VA examination 
scheduled at the request of the veteran.  No appeal was taken 
from that determination, notice of which was provided in June 
1991.  As such, it became final in June 1992.  38 U.S.C.A. 
§ 7105.

In April 1993, the RO reduced the 20 percent rating to zero 
percent, effective April 1, 1993, because the veteran failed 
to report for a scheduled routine VA examination.  

Pursuant to a request received in May 1993, the veteran 
underwent VA examination in June 1993.  By a rating decision 
in August 1993, the 20 percent rating was restored.  No 
appeal was taken from that determination, and it became 
final.  38 U.S.C.A. § 7105.

The record then shows that by a letter received on March 26, 
1996, the veteran requested the transfer of his medical 
records from the VA Medical Center (MC) in Saginaw, Michigan 
to the VAMC in Ann Arbor, Michigan.  He stated that he wanted 
to start seeing doctors at Ann Arbor because "it is a back 
problem."  Later in March 1996, the veteran consented to the 
release of medical records to his representative.  It was 
noted the information would be used to work up a claim.  

Thereafter, the record is devoid of correspondence from the 
veteran or his representative until a letter received on 
April 9, 1998, wherein the veteran requested an increase in 
benefits.  The veteran stated that his medical condition had 
worsened.

On VA examination on April 22, 1998, the veteran complained 
of daily back pain, stiffness, and weakness.  The veteran 
also reported having flare ups and wearing a back brace.  He 
reported taking medication, such as muscle relaxants, 
Norflex, Ibuprofen, and Motrin 800, to obtain relief.  
Physical examination revealed that on bending forward to 
within 50 degrees the veteran had back pain which caused him 
to stop functioning.  The examiner also reported that on 
forward bending he stopped at 15-inches from his toes because 
of pain.  Pain was present at 75 degrees on bending forward 
of the trunk, and subjective complaints of spasm and 
tenderness were also noted.  No passive or fixed deformity or 
postural or neurological abnormalities were noted.  Back 
muscle spasms were detected.  The examiner noted that a MRI 
dated July 10, 1997 showed lower left deep back muscle 
atrophy which had progressed since March/April 1996.  There 
were no acute abnormalities such as hemorrhage or tumor.  X-
ray of the lumbar spine showed normal appearance of the 
lumbar vertebrae.  The diagnosis was deep back muscle atrophy 
since March/April 1996 which had been progressing.

In August 1998, the RO received an October 1996 VA clinical 
entry showing that the veteran complained of chronic low back 
pain, and that on examination, straight leg raising was 
negative, bilaterally, with +2 deep tendon reflexes.  Range 
of motion was decreased with flexion.  A June 1998 clinical 
report was attached.  

By a rating decision in November 1998, based on the evidence 
then of record, the RO increased the 20 percent rating for 
the disability at issue to 40 percent, effective April 9, 
1998, the date of receipt of the increased rating claim.  
Notice of the determination was provided that same month.  
The notice letter included a statement that the RO had 
"deferred our decision on a possible earlier effective date, 
pending receipt of outpatient treatment records from the VA 
Medical Center in Ann Arbor, [Michigan] for the period 1996 
to the present."

In December 1998, the RO received reports dated in June and 
July 1997 from the Ballenger Family Clinic and Hurley Medical 
Equipment, showing that the veteran continued to receive 
treatment for a chronic back disability and that he received 
a back brace.  A notation dated June 29, 1997, shows a 
diagnosis of chronic back with extensive atrophy of the left 
paraspinal muscle.  

In June 1999, the RO received an October 1996 report of a VA 
x-ray of the lumbar spine.  The impressions were that the 
vertebral body heights were normal and the intervertebral 
disc spaces were within normal limits.  The pedicles, spinous 
processes, and transverse processes all appeared to be 
intact.  No fractures or dislocations were seen.  

In March 2000, the veteran submitted a MRI report dated March 
11, 1996, showing bright signal within the left lumbosacral 
paraspinal muscles with atrophy of the muscles when compared 
to those on the right side.  It was noted that the findings 
may be secondary to a chronic or late subacute intramuscular 
hemorrhage or lipomatous degeneration of the muscles.  No 
disc herniation or canal stenosis was seen.  An April 2000 VA 
examination report is also of record.  

Review of all of the evidence of record presented in this 
case supports the grant of an effective date of June 29, 1997 
for the award of a 40 percent increased rating for the 
disability at issue.  At the outset, the Board acknowledges 
the veteran's assertion maintaining that the effective date 
should be in April 1992 when his records were transferred to 
another VAMC or when a March 1996 MRI report revealed 
evidence of left lumbosacral paraspinal muscles with atrophy.  

Initially, the Board notes that the record does not reflect 
an April 1, 1992 transfer of clinical records.  Rather, the 
record reflects the veteran's March 1996 requests for 
transfer of VA records.  However, the Board finds that 
neither of the veteran's March 1996 statements can be 
construed as an informal claim for an increased rating.  As 
noted above, the veteran's letter merely requested that his 
clinical records be transferred from one VA facility to 
another because of his back problem.  In his "Request For 
and Consent to Release of Information from Claimant's 
Record," VA Form 70-3288, the veteran noted that the 
information was to be used to "work up claim."  However, 
there is no statement contained within either request 
indicating that, at that time, the veteran currently desired 
a reevaluation of the rating assigned for his back disability 
or that the disability had increased in severity.   
Therefore, neither request dated in March 1996 can be 
reasonably construed as an informal communication evidencing 
a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

The Board finds that the veteran filed an informal claim for 
an increased rating by written correspondence received on 
April 9, 1998.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
All rating determinations prior thereto had become final.  
Thus, the rating period at issue commenced on April 9, 1997, 
one year prior to the date of receipt of that claim.  
38 C.F.R. § 3.400(o)(2).  Given the foregoing, neither the 
veteran's March 1996 MRI report nor October 1996 x-ray report 
can establish a basis for an earlier effective date.  The 
reports are dated beyond the one-year applicable time period 
prior to receipt of the veteran's claim, and because those 
medical reports were not received until 1998 and 2000, even 
when considering the documented clinical findings, they 
cannot serve as informal claim for an increased rating 
pursuant to 38 C.F.R. § 3.155.

However, the record shows that the RO received a medical 
notation from the Ballenger Family Clinic, dated June 29, 
1997, within a year of the date of receipt of the informal 
claim.  The report shows that the veteran wore a back support 
as secondary to his chronic back disability with extensive 
atrophy of the left paraspinal muscle.  Based on the 
foregoing, the Board finds that the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred is June 29, 1997.  Evidence in a claimant's file 
which demonstrates that an increase in disability was 
ascertainable up to one year prior to the claimant's 
submission of a claim for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues.  Quarles v Derwinski, 3 Vet. App. 129, 135 
(1992).  Thus, when viewing the evidence in the light most 
favorable to the veteran, the Board finds that the evidence 
supports the veteran's claim.  The criteria for entitlement 
to an effective date of June 29, 1997, and no earlier, have 
been met.  To this extent the appeal is granted.  38 U.S.C.A. 
§ 5110(b)(2); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date of June 29, 1997, for the 
grant of a 40 percent rating for residuals of a low back 
strain with deep back muscle atrophy is granted, subject to 
the law and regulations pertinent to the disbursement of 
monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

